02/28/2022

                       ORIGINAL
                                                                                                 Case Number: DA 21-0525




                                                                         HILEJ
 5
                                                                           FEB 2 8 2022
                                                                        Bowen C3reernmood
                                                                      Clerk of Supreme Court
                                                                         State of Montana


 7

 8            IN TIIE SUPREME COURT OF THE STATE OF MONTANA
                        Supreme Court Cause No. DA 21-0525
 9

10    SHANELLE J. VAN DYKE,                     )
                                                )
11           Respondent/Appellant,                      ORDER FOR EXTENSION
                                                        OF TIME FOR APPELLEE'S
12           and                                        RESPONSE BRIEF
13    DAVID ALLEN WARD,
14           Petitioner/Appellee.
15

16           David Allen Ward, Petitioner and Appellee, has filed his motion for an additional
17    thirty (30) days, until April 2, 2022, in which to file Appellee's Response Brief in the
18    above-captioned matter.
19           Michelle Vanisko, counsel for the Respondent/Appellant has been contacted
20    regarding David Ward's motion.
21           David Ward has not previously rnoved for an extension in this matter..
             It is hereby Ordered that David Ward shall have until April 2, 2022, to file
23    Appellee's Response Brief
24           DATED this alTday o06            , 2022.
'75

2()
27

28    Orderfor Extension of Titnefor Appellee's Response Brief — Page 1